Citation Nr: 1423710	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  09-35 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than March 4, 1996 for the grant of service connection for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel





INTRODUCTION

The Veteran served on active duty from May 1980 to May 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction is currently with the RO in Nashville, Tennessee.

In his substantive appeal, the Veteran requested a hearing before a member of the Board, but failed to report for his August 2012 hearing.  


FINDINGS OF FACT

1.  In an August 10, 2000 decision, the Board denied entitlement to an effective date earlier than March 4, 1996 for the grant of service connection for PTSD.  

2.  On February 8, 2001, the Board denied the Veteran's motion for reconsideration.  

3.  In an Order dated April 25, 2001, the United States Court of Appeals for Veterans' Claims (Court) dismissed the Veteran's appeal of the August 2000 Board decision.  


CONCLUSION OF LAW

The effective date of March 4, 1996 for the grant of service connection for PTSD is final, and the claim must be dismissed as a matter of law.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. §§ 3.400, 20.302 (2013); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to an effective date earlier than March 4, 1996 for the grant of service connection for posttraumatic stress disorder (PTSD).

In the present case, the record shows that in August 1989, the Veteran filed a claim for service connection for a mental disorder manifested by recurrent dreams of a stressful incident in service, inability to sleep, and nervousness.  His claim for service connection for a nervous condition, including PTSD, was denied by the RO in a November 1989 rating decision.  By letter of November 1989, the Veteran was notified of the adverse decision, and of his appellate rights, and he responded by submitting a request for an RO hearing.  The hearing was conducted in May 1990, and the prior denial was confirmed in a Hearing Officer's decision.  The Veteran was then informed of the confirmed denial, but there is no evidence in the file showing that he ever initiated an appeal of the denial of his claim for service connection for PTSD.   38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.200 (2013).

On March 4, 1996, the RO received from the Veteran a petition to reopen his claim of service connection for PTSD, accompanied by photocopies of medical evidence supporting his contention that he did suffer from PTSD.  In rating decisions dated in April and June 1996, the RO denied the reopening of the previously denied claim for service connection for PTSD, after concluding that no new and material evidence had been submitted sufficient to reopen the claim.  However, in a November 1997 rating decision, the RO granted the benefit sought, after a review of the entire evidentiary record, to include the report of a March 1997 PTSD VA examination.  The effective date assigned for this grant of service connection was March 4, 1996, the date of the Veteran's petition to reopen.  An initial disability rating of 30 percent was assigned.  The Veteran was informed of this decision in January 8, 1998 letter.  

The Veteran appealed both the assigned effective date and the initial disability evaluation.  In an August 10, 2000 decision, the Board denied entitlement to an earlier effective date and remanded the issue of entitlement to a higher initial disability evaluation.  The Veteran's motion for reconsideration was denied by the Board on February 8, 2001.  In April 2001, the United States Court of Appeals for Veterans' Claims (Court) dismissed the Veteran's appeal for lack of jurisdiction because his appeal was not timely.  

In a March 11, 2003 rating decision, the RO increased the disability rating of the Veteran's service connected PTSD from 30 percent to 100 percent, effective March 4, 1996, the date of the Veteran's reopened claim.  It does not appear that the Veteran timely filed any statement that could be construed as a notice of disagreement with the March 2003 rating decision.  

In a January 2004 correspondence, the Veteran stated that he "wish[ed] to reopen/ and or request the status of his ongoing NOD."  Since the Veteran did not have a pending appeal at that time, his reference to a NOD is unclear.  However, the Veteran's repeated references in the body of the document to his belief that his effective date for a grant of PTSD should go back to 1988 suggest that he was attempting to pursue an earlier effective date for the grant of service connection for PTSD.

In December 2006, the Veteran re-submitted a document dated March 12, 1998 and titled Notice of Disagreement in which he expressed disagreement with a January 1998 decision that granted service connection for PTSD and assigned an effective date of March 4, 1996.  The RO construed this December 2006 statement as a claim for an earlier effective date for a grant of service connection for PTSD and denied his claim in the January 2008 decision from which this appeal originates.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Under the applicable criteria, the effective date of an award of disability compensation based on an original claim for direct service connection or a claim reopened after final disallowance shall be the date following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  Id.  
	
The effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400. 

The initial point of inquiry as to the effective date warranted for the grant of service connection for PTSD must begin with whether there is a valid basis in the first instance to bring such a claim.  This requires that the claimant have appealed from either the effective date assigned pursuant to an initial grant of service connection, or a non-final adjudication of an increased rating claim.  Specifically, the Court in its decision in Rudd v. Nicholson, 20 Vet. App. 296 (2006) addressed the matter of the adjudication of claims for an earlier effective date for a VA benefit already granted, where there is of record a prior final RO or Board decision which considered and denied a claim for that identical benefit.  In Rudd, the Court held that where a claim for an earlier effective date represents disagreement with an effective date assigned pursuant to a final RO rating decision (and by implication a final decision of the Board as well), absent an attempt to vitiate the finality of that decision through an allegation of Clear and Unmistakable Error (CUE) in the decision, the claimant has merely raised a "freestanding" claim that cannot remove the finality of the decision which assigned the previous effective date. 

The holding in Rudd precludes adjudication on the merits of the Veteran's claim for an earlier effective date.  The Veteran's claim for entitlement to an effective date earlier than March 4, 1996 for a grant of service connection for PTSD was denied in an August 10, 2000 Board decision.  A reconsideration of the Board's decision was denied February 8, 2001.  The Veteran's appeal to the Court was dismissed April 25, 2001, and the August 2000 Board decision became final.  

The March 11, 2003 RO decision increased the Veteran's initial disability rating for PTSD to 100 percent, effective March 4, 1996, the earliest date possible , the date of his reopened claim. The Veteran did not submit a timely notice of disagreement to the March 2003 decision and it too became final.  
In conclusion, any challenge to the March 4, 1996 effective date, which has been finally decided on by the Board, is a "freestanding" claim that cannot disturb the finality of the decision which assigned the previous effective date.

Accordingly, under Rudd, the Board must dismiss the matter due to the lack of a proper claim.

As the earlier effective date claim cannot be substantiated as a matter of law, VCAA notice is not required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive);VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  


ORDER

The claim for an effective date earlier than March 4, 1996, for the grant of service connection for posttraumatic stress disorder (PTSD) is dismissed.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


